Citation Nr: 1530295	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  07-26 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.

REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel








INTRODUCTION

The Veteran served on active duty from April 1974 to April 1978 and September 1986 to February 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2009, the Board, in relevant part, denied the claim on appeal.  The Veteran appealed the Board's decision to the Veterans Claims Court (Court).  In December 2010, the Court issued a Memorandum Decision, which vacated the February 2009 Board decision, and remanded the case for compliance with the terms of the decision.  In June 2011, the Board remanded the claims for additional development and adjudicative action.  In a September 2013 decision, the Board again denied the Veteran's claim.  In November 2014, the Court entered an Order granting a Joint Motion for Remand (JMR), which requested that the Board's September 2013 decision be vacated and remanded for additional reasons and bases.  The appeal is now back before the Board.  

This appeal was processed using the Veterans Benefit Management System.  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

As part of the June 2011 Board remand the Veteran was afforded a new VA examination in March 2012.  As noted in the November 2014 JMR, while the March 2012 examiner concluded the Veteran did not have a current disability, when asked "does the Veteran now have or has he/she ever been diagnosed with a thoracolumbar spine (back) condition," the March 2012 examiner checked the box "yes".  Additionally, the examiner noted that Veteran uses a brace regularly as a normal mode of locomotion in light of his "low back condition."  The JMR also noted that the March 2012 VA examiner found mild levoscoliosis.  Therefore, based on the above, the Board finds that a remand is necessary to afford the Veteran a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his low back disorder.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO should obtain outstanding VA treatment records dated June 2011 to the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, schedule the Veteran for a new VA examination with the appropriate medical professional to determine the nature and etiology of his claimed low back disorder.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should diagnose all current low back disabilities.  In so doing the VA examiner should address the Veteran's lay statements and other medical evidence of record, to include the March 2012 VA examination report reflecting x-ray findings of mild levoscoliosis.  The examiner should also consider the following pertinent evidence:
* a March 1976 record from St. Mary's Memorial Hospital reflecting an examination of the lumbar spine following a motor vehicle accident (MVA);
* an October 1988 treatment record reflecting an impression of paraspinal muscle spasm;
* a November 1988 treatment record reflecting an impression of resolving low back pain;
* treatment records in November 1990 reflecting assessments of back strain and possible HNP;
* treatment records in July 1991 reflecting an assessment of radicular back pain;
* treatment for low back pain in November 1991 assessed as muscle strain, muscle contusion and/or questionable disc disease;
* the results from a December 1991 bone scan to evaluate complaint of bilateral hip pain; and
* the January 1993 separation examination wherein the Veteran reported a history of recurrent low back pain

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back disability is related to the Veteran's military service.

A fully articulated medical rationale for each opinion provided must be set forth in the medical report.  

3. If the benefit sought on appeal remains denied, the Veteran's claim should be readjudicated based on the entirety of the evidence.  The Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

